Exhibit 10.9
 
SUBSCRIPTION AGREEMENT
_________ __, 2013


This SUBSCRIPTION AGREEMENT (“Agreement”) is made by and among CAR CHARGING
GROUP, INC., a corporation organized under the laws of Nevada (the “Company”)
and each of the Persons listed on Schedule I hereto (collectively, the
“Investors,” and individually an “Investor”).  Each of the Company and Investors
are referred to herein individually as a “Party” and collectively as the
“Parties.”
 
RECITALS:
 
WHEREAS, the Company and each Investor is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), Rule 506 of Regulation D promulgated by the U.S.  Securities and Exchange
Commission (the “SEC”) under the Securities Act (“Regulation D”) and Regulation
S promulgated by the SEC under the Securities Act (“Regulation S”);
 
WHEREAS, each Investor wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) the aggregate number of
shares of common stock, $0.001 par value per share, of the Company (the “Common
Stock”) as set forth opposite such Investor’s name in column (3) on Schedule I
at a per share purchase price of $0.50 per share (the “Shares”), and (ii) a
three year warrant to additionally acquire up to that number of additional
shares of Common Stock set forth opposite such Investor’s name in column (4) on
Schedule I at an exercise price of $2.25 per share, in the form attached hereto
as Exhibit B (the “Warrant”) (as exercised, collectively, the “Warrant Shares”);
and
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1        Definitions.  For all purposes of and under this Agreement,
the following terms shall have the following respective meanings:
 
“8-K Filing” has the meaning set forth in Section 5.3.
 
“Accredited Investor” has the meaning set forth in Rule 501 under the Securities
Act.
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” has the meaning set forth in the preamble.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
 
“Closing” has the meaning set forth in Section 2.3.
 
“Closing Date” has the meaning set forth in Section 2.3.
 
“Common Stock” has the meaning set forth in the recitals.
 
“Company” has the meaning set forth in the preamble.
 
“Company Disclosure Schedule” has the meaning set forth in Article IV.
 
“Company Organizational Documents” means the Certificate of Incorporation and
Bylaws of the Company and any other organizational documents of the Company and
any of its Subsidiaries, each as amended.
 
“Contract” means any written or oral contract, lease, license, indenture, note,
bond, agreement, arrangement, understanding, permit, concession, franchise or
other instrument.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.
 
“GAAP” means, with respect to any Person, generally accepted accounting
principles in the U.S. applied on a consistent basis with such Person’s past
practices.
 
“Governmental Authority” means any domestic or foreign, federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body.
 
“Indebtedness” means without duplication, (a) all indebtedness or other
obligation of the Person for borrowed money, whether current, short-term, or
long-term, secured or unsecured, (b) all indebtedness of the Person for the
deferred purchase price for purchases of property outside the Ordinary Course of
Business, (c) all lease obligations of the Person under leases which are capital
leases in accordance with GAAP, (d) any off-balance sheet financing of the
Person including synthetic leases and project financing, (e) any payment
obligations of the Person in respect of banker’s acceptances or letters of
credit (other than stand-by letters of credit in support of ordinary course
trade payables), (f) any liability of the Person with respect to interest rate
swaps, collars, caps and similar hedging obligations, (g) any liability of the
Person under deferred compensation plans, phantom stock plans, severance or
bonus plans, or similar arrangements made payable as a result of the
transactions contemplated herein, (h) any indebtedness referred to in clauses
(a) through (g) above of any other Person which is either guaranteed by, or
secured by a security interest upon any property owned by, the Person and (i)
accrued and unpaid interest of, and prepayment premiums, penalties or similar
contractual charges arising as result of the discharge at Closing of, any such
foregoing obligation.
 
“Indemnified Liabilities” has the meaning set forth in Section 7.2.
 
 
2

--------------------------------------------------------------------------------

 
 
“Indemnitees” has the meaning set forth in Section 7.2.
 
“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S.  patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.
 
“Investor” and “Investors” have the respective meanings set forth in the
preamble.
 
“Investor Questionnaires” means the investor questionnaires completed by the
Investors substantially in form attached hereto as Exhibit A, and each of the
foregoing, is individually referred to herein as an “Investor Questionnaire.”
 
“Knowledge” shall mean, except as otherwise explicitly provided herein, actual
knowledge after reasonable investigation.  The Company shall be deemed to have
“Knowledge” of a matter if any of its officers or directors has Knowledge of
such matter.  Phrases such as “to the Knowledge of the Company” or the
“Company’s Knowledge” shall be construed accordingly.
 
“Laws” means, with respect to any Person, any U.S.  or non-U.S., federal,
national, state, provincial, local, municipal, international, multinational or
other Law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.
 
“License” means any security clearance, permit, license, variance, franchise,
order, approval, consent, certificate, registration or other authorization of
any Governmental Authority, judicial authority or regulatory body, and other
similar rights.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition, operations, results of operations,
assets, customer, supplier or employee relations or future prospects of such
Person.
 
“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority or regulatory body.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
“Party” and “Parties” have the meanings set forth in the preamble.
 
 
3

--------------------------------------------------------------------------------

 
 
“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.
 
“Principal Market” means the OTCQB.
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Regulation D” has the meaning set forth in the recitals.
 
“Regulation S” has the meaning set forth in the recitals.
 
“Regulation SHO” has the meaning set forth in Section 3.7(d).
 
“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act, as
such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration.
 
“SEC” has the meaning set forth in the recitals.
 
“SEC Reports” has the meaning set forth in Section 4.9.
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” has the meaning set forth in the recitals.
 
“Shares” has the meaning set forth in the recitals.
 
“Short Sales” has the meaning set forth in Section 3.7(d).
 
“Subsidiaries” means any Person in which the Company, directly or indirectly,
(a) owns any of the outstanding capital stock or holds any equity or similar
interest of such Person or (b) controls or operates all or any part of the
business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.”
 
“Transaction Documents” means, collectively, this Agreement, the Warrant and the
Investor Questionnaires and all agreements, certificates, instruments and other
documents to be executed and delivered in connection with the transactions
contemplated by this Agreement.
 
“U.S.” means the United States of America.
 
“U.S. Person” has the meaning set forth in Regulation S under the Securities
Act.
 
“Warrant Shares” has the meaning set forth in the recitals.
 
“Warrant” has the meaning set forth in the recitals.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE II
PURCHASE AND SALE OF THE SHARES AND WARRANTS; CLOSING
 
Section 2.1        Purchase and Sale of the Shares and Warrants.  At the
Closing, the Company shall issue and sell to each Investor, and each Investor
severally, but not jointly, shall purchase from the Company on the Closing Date,
such aggregate number of Shares as is set forth opposite such Investor’s name in
column (3) on Schedule I along with (i) Warrants to additionally acquire up to
that aggregate number of Warrant Shares as is set forth opposite such Investor’s
name in column (4) on Schedule I.
 
Section 2.2        Purchase Price; Form of Payment.  The aggregate purchase
price for the Shares and the Warrants to be purchased by each Investor (the
“Purchase Price”) shall be the amount set forth opposite such Investor’s name in
column (2) on Schedule I.  On the Closing Date: (i) each Investor shall pay its
respective Purchase Price to the Company for the Shares and the Warrants to be
issued and sold to such Investor at the Closing, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions; and
(ii) the Company shall deliver to each Investor one or more certificates
representing such aggregate number of Common Shares as is set forth opposite
such Investor’s name in column (3) of Schedule I, and a Warrant pursuant to
which such Investor shall have the right to acquire up to such number of Warrant
Shares as is set forth opposite such Investor’s name in column (4) of Schedule
I, in all cases, duly executed on behalf of the Company and registered in the
name of such Investor or its designee.
 
Section 2.3        Most Favored Nations Provision.   Other than in connection
with Excepted Issuances, if for a period of twelve (12) months following the
date of this Agreement, the Company shall agree to or issue any Common Stock or
securities convertible into or exercisable for shares of Common Stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than the per share Purchase Price in effect at such time (the “Lower Price
Issuance”), without the consent of the Investors, then the Company shall issue,
for each such occasion, additional shares of Common Stock to the Investors
respecting those Securities that are then still owned by the Investors at the
time of the Lower Price Issuance so that the per share Purchase Price of the
Securities purchased and owned by the Subscribers on the date of the Lower Price
Issuance is equal to such other lower price per share.  This provision shall
expire upon the sooner of twelve (12) months from the date of this Agreement, or
upon the Company raising at least Three Million Dollars ($3,000,000) in
additional equity capital. The per share Purchase Price of the Securities shall
be calculated separately for each of the Investors.  The delivery to each
Investor of the additional shares of Common Stock shall be not later than ten
(10) days following the closing date of the transaction giving rise to the
requirement to issue additional shares of Common Stock.  For purposes of the
issuance and adjustment described in this paragraph, the issuance of any
security of the Company carrying the right to convert such security into shares
of Common Stock or of any warrant, right or option to purchase Common Stock
shall result in the issuance of the additional shares of Common Stock upon the
sooner of the agreement to or actual issuance of such convertible security,
warrant, right or option and again at any time upon any subsequent issuances of
shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the per share Purchase Price in effect
upon such issuance.  Common Stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.0001 per share of
Common Stock.  The rights of Investor set forth in this Section are in addition
to any other rights the Investor has pursuant to this Agreement, any Transaction
Document, and any other agreement referred to or entered into in connection
herewith or to which Investor and Company are parties.
 
 For the purpose of this Agreement, the term “Excepted Issuance” includes: (i)
issuances of Common Stock or options to employees, consultants, officers or
directors of the Company pursuant to any stock or option plan duly adopted for
such purpose, (ii) transactions with strategic industry or operating partners of
the Company involving the issuance of Common Stock or securities convertible
into Common Stock, or upon the exercise of warrants related to the deal terms of
the foregoing, or (iii) issuance of restricted stock, stock options or warrants
to employees, consultants, officers or directors pursuant to compensation
arrangements approved by the Company’s Board of Directors.
 
 
5

--------------------------------------------------------------------------------

 


Section 2.3        Closing.  Upon the terms and subject to the conditions of
this Agreement, the transactions contemplated by this Agreement shall take place
at a closing (the “Closing”) to be held at the offices of Anslow & Jaclin LLP
located at 195 Route 9 South, Manalapan, NJ 07726, at a time and date to be
specified by the Parties, which shall be no later than the second (2nd) Business
Day following the satisfaction or, if permitted pursuant hereto, waiver of the
conditions set forth in Article VI, or at such other location, date and time as
Investors and the Company shall mutually agree.  The date and time of the
Closing is referred to herein as the “Closing Date.”
 
ARTICLE III
REPRESENTATIONS OF THE INVESTORS
 
The Investors severally, and not jointly, hereby represent and warrant to the
Company that the statements contained in this Article III are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article III) (except
where another date or period of time is specifically stated herein for a
representation or warranty).
 
Section 3.1        Authority.  Such Investor has all requisite authority and
power to enter into and deliver this Agreement and any of the other Transaction
Documents to which such Investor is a party, and any other certificate,
agreement, document or instrument to be executed and delivered by such Investor
in connection with the transactions contemplated hereby and thereby and to
perform such Investor’s obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  This Agreement has been, and
each of the Transaction Documents to which such Investor is a party will be,
duly and validly authorized and approved, executed and delivered by such
Investor.
 
Section 3.2        Binding Obligations.  Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties hereto and thereto other than such Investor, this
Agreement and each of the Transaction Documents to which such Investor is a
party are duly authorized, executed and delivered by such Investor, and
constitutes the legal, valid and binding obligations of such Investor,
enforceable against such Investor in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.
 
Section 3.3        No Conflicts.  Neither the execution or delivery by such
Investor of this Agreement or any Transaction Document to which such Investor is
a party, nor the consummation or performance by such Investor of the
transactions contemplated hereby or thereby will, directly or indirectly, (a)
contravene, conflict with, or result in a violation of any provision of the
organizational documents of such Investor (if such Investor is not a natural
person); (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which such Investor is a party or by which the properties or
assets of such Investor are bound; or (c) contravene, conflict with, result in
any breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, impair the rights of such Investor
under, or alter the obligations of any Person under, or create in any Person the
right to terminate, amend, accelerate or cancel, or require any notice, report
or other filing (whether with a Governmental Authority or any other Person)
pursuant to, or result in the creation of a Lien on any of the assets or
properties of the Company under, any note, bond, mortgage, indenture, Contract,
lease, License, permit, franchise or other instrument or obligation to which
such Investor is a party or any of such Investor’s assets and properties are
bound or affected, except, in the case of clauses (b) or (c) for any such
contraventions, conflicts, violations, or other occurrences as would not have a
Material Adverse Effect on such Investor.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.4        Certain Proceedings.  There is no Action pending against, or
to the Knowledge of such Investor, threatened against or affecting, such
Investor by any Governmental Authority or other Person with respect to such
Investor that challenges, or may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated by
this Agreement.
 
Section 3.5        No Brokers or Finders.  No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
such Investor for any commission, fee or other compensation as a finder or
broker, or in any similar capacity, based upon arrangements made by or on behalf
of such Investor, and such Investor will indemnify and hold the Company and its
Affiliates harmless against any liability or expense arising out of, or in
connection with, any such claim.
 
Section 3.6        Investment Representations.  Each Investor severally, and not
jointly, hereby represents and warrants, solely with respect to itself and not
any other Investor, to the Company as follows:
 
(a)           Purchase Entirely for Own Account.  Such Investor is acquiring the
Securities proposed to be acquired hereunder for investment for its own account
and not with a view to the resale or distribution of any part thereof, and such
Investor has no present intention of selling or otherwise distributing such
Securities, except in compliance with applicable securities Laws.
 
(b)           Restricted Securities.  Such Investor understands that the
Securities are characterized as “restricted securities” under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Shareholder
pursuant hereto, the Securities would be acquired in a transaction not involving
a public offering.  The issuance of the Securities hereunder is being effected
in reliance upon an exemption from registration afforded under Section 4(2) of
the Securities Act, Rule 506 of Regulation D and Regulation S.  Such Investor
further acknowledges that if the Securities are issued to such Investor in
accordance with the provisions of this Agreement, such Securities may not be
resold without registration under the Securities Act or the existence of an
exemption therefrom.  Such Investor represents that he is familiar with Rule
144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act
 
(c)           Acknowledgment of Non-Registration.  Such Investor understands and
agrees that the Securities to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities Laws of any state of the
U.S. and that the Company has no obligation hereunder, nor does such Investor
have any right(s) under any of the Transaction Documents to registration of such
Securities.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Status.  By its execution of this Agreement, such Investor
represents and warrants to the Company as indicated on its signature page to
this Agreement, either that: (i) such Investor is an Accredited Investor; or
(ii) such Investor is not a U.S. Person.  Such Investor understands that the
Securities are being offered and sold to such Investor in reliance upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth in this Agreement,
in order that the Company may determine the applicability and availability of
the exemptions from registration of the Securities on which the Company is
relying.
 
(e)           Additional Representations and Warranties.  Such Investor,
severally and not jointly, further represents and warrants to the Company as
follows: (i) such Person qualifies as an Accredited Investor; (ii) such Person
consents to the placement of a legend on any certificate or other document
evidencing the Securities substantially in the form set forth in Section 3.7(a);
(iii) such Person has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
Person’s or entity’s interests in connection with the transactions contemplated
by this Agreement; (iv) such Person has consulted, to the extent that it has
deemed necessary, with its tax, legal, accounting and financial advisors
concerning its investment in the Securities and can afford to bear such risks
for an indefinite period of time, including, without limitation, the risk of
losing its entire investment in the Securities; (v) such Person has had access
to the SEC Reports; (vi) such Person has been furnished during the course of the
transactions contemplated by this Agreement with all other public information
regarding the Company that such Person has requested and all such public
information is sufficient for such Person to evaluate the risks of investing in
the Securities; (vii) such Person has been afforded the opportunity to ask
questions of and receive answers concerning the Company and the terms and
conditions of the issuance of the Securities; (viii) such Person is not relying
on any representations and warranties concerning the Company made by the Company
or any officer, employee or agent of the Company, other than those contained in
this Agreement or the SEC Reports; (ix) such Person will not sell or otherwise
transfer the Securities, unless either (A) the transfer of such securities is
registered under the Securities Act or (B) an exemption from registration of
such securities is available; (x) such Person understands and acknowledges that
the Company is under no obligation to register the Securities for sale under the
Securities Act; (xi) such Person represents that the address furnished in
Schedule I is the principal residence if he is an individual or its principal
business address if it is a corporation or other entity; (xii) such Person
understands and acknowledges that the Securities have not been recommended by
any federal or state securities commission or regulatory authority, that the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of any information concerning the Company that has been supplied to such Person
and that any representation to the contrary is a criminal offense; and (xiii)
such Person acknowledges that the representations, warranties and agreements
made by such Person herein shall survive the execution and delivery of this
Agreement and the purchase of the Securities.
 
(f)           Additional Representations and Warranties of Non-U.S.
Persons.  Each Investor that is not a U.S. Person, severally and not jointly,
further represents and warrants to the Company as follows: (i) at the time of
(A) the offer by the Company and (B) the acceptance of the offer by such Person,
of the Securities, such Person was outside the U.S; (ii) no offer to acquire the
Securities or otherwise to participate in the transactions contemplated by this
Agreement was made to such Person or its representatives inside the U.S.; (iii)
such Person is not purchasing the Securities for the account or benefit of any
U.S. Person, or with a view towards distribution to any U.S. Person, in
violation of the registration requirements of the Securities Act; (iv) such
Person will make all subsequent offers and sales of the Securities either (A)
outside of the U.S.  in compliance with Regulation S; (B) pursuant to a
registration under the Securities Act; or (C) pursuant to an available exemption
from registration under the Securities Act; (v) such Person is acquiring the
Securities for such Person’s own account, for investment and not for
distribution or resale to others; (vi) such Person has no present plan or
intention to sell the Securities in the U.S.  or to a U.S. Person at any
predetermined time, has made no predetermined arrangements to sell the
Securities and is not acting as an underwriter or dealer with respect to such
securities or otherwise participating in the distribution of such securities;
(vii) neither such Person, its Affiliates nor any Person acting on behalf of
such Person, has entered into, has the intention of entering into, or will enter
into any put option, short position or other similar instrument or position in
the U.S.  with respect to the Securities at any time after the Closing Date
through the one year anniversary of the Closing Date except in compliance with
the Securities Act; (viii) such Person consents to the placement of a legend on
any certificate or other document evidencing the Securities substantially in the
form set forth in  Section 3.7(b) and (ix) such Person is not acquiring the
Securities in a transaction (or an element of a series of transactions) that is
part of any plan or scheme to evade the registration provisions of the
Securities Act.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           Opinion.  Such Investor will not transfer any or all of such
Investor’s Securities pursuant to Regulation S or absent an effective
registration statement under the Securities Act and applicable state securities
law covering the disposition of such Investor’s Securities, without first
providing the Company with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the Company) to the effect that such transfer will be
made in compliance with Regulation S or will be exempt from the registration and
the prospectus delivery requirements of the Securities Act and the registration
or qualification requirements of any applicable U.S. state securities laws
 
(h)           Consent.  Such Investor understands and acknowledges that the
Company may refuse to transfer the Securities, unless such Investor complies
with Section 3.7 and any other restrictions on transferability set forth
herein.  Such Investor consents to the Company making a notation on its records
or giving instructions to any transfer agent of the Company’s Common Stock in
order to implement the restrictions on transfer of the Securities
 
Section 3.7        Stock Legends.  Such Investor hereby agrees with the Company
as follows:
 
(a)           The certificates evidencing the Securities issued to those
Investors who are Accredited Investors, and each certificate issued in transfer
thereof, will bear the following or similar legend:
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE
PROVISIONS HEREIN AND IN THE SUBSCRIPTION AGREEMENT, AND UPON FORECLOSURE OR
TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY
WITH ALL PROVISIONS CONTAINED HEREIN AND IN THE SUBSCRIPTION AGREEMENT.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The certificates evidencing the Securities issued to those
Investors who are not U.S. Persons, and each certificate issued in transfer
thereof, will bear the following legend:
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO THE PROVISIONS OF REGULATION
S UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE
PROVISIONS HEREIN AND IN THE SUBSCRIPTION AGREEMENT, AND UPON FORECLOSURE OR
TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY
WITH ALL PROVISIONS CONTAINED HEREIN AND IN THE SUBSCRIPTION AGREEMENT.
 
(c)           Other Legends.  The certificates representing such Securities, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable Law, including, without limitation, any state
corporate and state securities law, or contract.
 
(d)           Certain Trading Activities.  Such Investor has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitation, Short Sales involving the
Company’s securities) since the time that such Investor was first contacted by
the Company regarding the investment in the Company contemplated herein.  “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act (“Regulation SHO”) and
all types of direct and indirect stock pledges, forward sales contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S.  broker dealers
or foreign regulated brokers (but shall not be deemed to include the location
and/or reservation of borrowable shares of Common Stock).
 
 
10

--------------------------------------------------------------------------------

 
 
(e)            Residency; Foreign Securities Laws.  Unless such Investor
resides, in the case of individuals, or is headquartered or formed, in the case
of entities, in the U.S., such Investor acknowledges that the Company will not
issue any Securities in compliance with the laws of any jurisdiction outside of
the U.S. and the Company makes no representation or warranty that any Securities
issued outside of the U.S. have been offered or sold in compliance with the laws
of the jurisdiction into which such Securities were issued.  Any Investor not a
resident of or formed in the U.S. warrants to the Company that no filing is
required by the Company with any governmental authority in such Investor’s
jurisdiction in connection with the transactions contemplated hereby.  If such
Investor is domiciled or was formed outside of the U.S., such Investor has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with the acquisition of the Securities or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Securities, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Securities.  If
such Investor is domiciled or was formed outside the U.S., such Investor’s
acquisition of and payment for, and its continued ownership of the Securities,
will not violate any applicable securities or other laws of his, her or its
jurisdiction.
 
Section 3.8        Disclosure.  No representation or warranty of such Investor
contained in this Agreement or any other Transaction Document and no statement
or disclosure made by or on behalf of such Investor to the Company or any of its
Subsidiaries pursuant to this Agreement or any other Transaction Document herein
contains an untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Investors, subject to the exceptions
and qualifications specifically set forth or disclosed in writing in the
disclosure schedule delivered by the Company to the Investors simultaneously
herewith (the “Company Disclosure Schedule”), that the statements contained in
this Article IV,  are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article IV) (except where another date or period of time is
specifically stated herein for a representation or warranty).  The Company
Disclosure Schedule shall be arranged according to the numbered and lettered
paragraphs of this Article IV and any disclosure in the Company Disclosure
Schedule shall qualify the corresponding paragraph in this Article IV.
 
Section 4.1        Organization and Qualification.  Each of the Company and its
Subsidiaries is an entity duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, has all requisite
corporate authority and power, governmental Licenses, authorizations, consents
and approvals to carry on its business as presently conducted and to own, hold
and operate its properties and assets as now owned, held and operated by it, and
is duly qualified to do business and in good standing in each jurisdiction in
which the failure to be so qualified would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect on the
Company.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.2        Authority.  The Company and each of its Subsidiaries has all
requisite authority and power, Licenses, authorizations, consents and approvals
to enter into and deliver this Agreement and any of the other Transaction
Documents to which the Company and such Subsidiary is a party and any other
certificate, agreement, document or instrument to be executed and delivered by
the Company or such Subsidiary in connection with the transactions contemplated
hereby and thereby and to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.  The execution
and delivery of this Agreement and the other Transaction Documents by the
Company and any of its Subsidiaries and the performance by the Company and any
of its Subsidiaries of their respective obligations hereunder and thereunder and
the consummation by the Company and any of its Subsidiaries of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and such Subsidiary.  Neither the Company nor
any of its Subsidiaries needs to give any notice to, make any filing with, or
obtain any authorization, consent or approval of any Person or Governmental
Authority in order for the Parties to execute, deliver or perform this Agreement
or the transactions contemplated hereby.  This Agreement has been, and each of
the Transaction Documents to which the Company and any of its Subsidiaries is a
party will be, duly and validly authorized and approved, executed and delivered
by the Company and such Subsidiary.
 
Section 4.3        Binding Obligations.  Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties hereto and thereto other than the Company and its
Subsidiaries, this Agreement and each of the Transaction Documents to which the
Company and any of its Subsidiaries is a party are duly authorized, executed and
delivered by the Company and such Subsidiary and constitutes the legal, valid
and binding obligations of the Company and such Subsidiary enforceable against
the Company and such Subsidiary in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.
 
Section 4.4        No Conflicts.  Neither the execution nor the delivery by the
Company or any of its Subsidiaries of this Agreement or any Transaction Document
to which the Company or any of its Subsidiaries is a party, nor the consummation
or performance by the Company or any of its Subsidiaries of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Company
Organizational Documents, (b) contravene, conflict with or result in a violation
of any Law, Order, charge or other restriction or decree of any Governmental
Authority or any rule or regulation of the Principal Market applicable to the
Company or any of its Subsidiaries, or by which the Company or any of its
Subsidiaries or any of their respective assets and properties are bound or
affected, (c) contravene, conflict with, result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, impair the rights of the Company under, or alter the obligations
of any Person under, or create in any Person the right to terminate, amend,
accelerate or cancel, or require any notice, report or other filing (whether
with a Governmental Authority or any other Person) pursuant to, or result in the
creation of a Lien on any of the assets or properties of the Company or any of
its Subsidiaries under, any note, bond, mortgage, indenture, Contract, License,
permit, franchise or other instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or any of their respective assets and properties are bound or
affected; or (d) contravene, conflict with, or result in a violation of, the
terms or requirements of, or give any Governmental Authority the right to
revoke, withdraw, suspend, cancel, terminate or modify, any Licenses, permits,
authorizations, approvals, franchises or other rights held by the Company or any
of its Subsidiaries or that otherwise relate to the business of, or any of the
properties or assets owned or used by, the Company or any of its Subsidiaries,
except, in the case of clauses (b), (c), or (d), for any such contraventions,
conflicts, violations, or other occurrences as would not have a Material Adverse
Effect on the Company as a whole.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 4.5        Capitalization.
 
(a)           The authorized capital stock of the Company consists of
500,000,000 shares of Common Stock and 40,000,000 shares of preferred stock, par
value $0.001 (the “Preferred Stock”). The Company currently has 42,334,705
shares of Common Stock issued and outstanding, 10,000,000 shares of Series A
Preferred Stock issued and outstanding and 1,000,000 shares of Series B
Preferred Stock issued and outstanding.  All outstanding shares of the capital
stock of the Company are, and all such shares that may be issued prior to the
Closing Date will be when issued, duly authorized, validly issued, fully paid
and nonassessable and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Laws of the jurisdiction
of the Company’s organization, the Company Organizational Documents or any
Contract to which the Company is a party or otherwise bound.
 
(b)           The issuance of the Securities to the Investors has been duly
authorized and, upon delivery to the Investors of certificates therefor in
accordance with the terms of this Agreement, the Securities will have been
validly issued and fully paid, and will be nonassessable, have the rights,
preferences and privileges specified, will be free of preemptive rights and will
be free and clear of all Liens and restrictions, other than Liens created by the
Investors and restrictions on transfer imposed by this Agreement and the
Securities Act.
 
Section 4.6        Title to Assets.  The Company and each Subsidiary has
sufficient title to, or valid leasehold interests in, all of its properties and
assets used in the conduct of their respective businesses.  All such assets and
properties, other than assets and properties in which the Company or any of its
Subsidiaries has leasehold interests, are free and clear of all Liens, except
for Liens that, in the aggregate, do not and will not materially interfere with
the ability of the Company or such Subsidiary to conduct business as currently
conducted.
 
Section 4.7        Intellectual Property.  The Company and its Subsidiaries own
or possess adequate rights or licenses to use all Intellectual Property
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted.  None of the Company’s or any of its
Subsidiaries’ Intellectual Property has expired, terminated or been abandoned,
or is expected to expire, terminate or be abandoned, within two years from the
date of this Agreement.  Neither the Company nor any of its Subsidiaries has
Knowledge of any infringement by the Company or any of its Subsidiaries of
Intellectual Property of other Persons.  There is no claim, action or proceeding
being made or brought, or to the Knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding its Intellectual Property.  To the Knowledge of the Company or any of
its Subsidiaries, there are no facts or circumstances which might give rise to
any of the foregoing infringements or claims, actions or proceedings.  The
Company and each Subsidiary has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their respective Intellectual
Property.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 4.8        SEC Reports.  The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC,
pursuant to the Exchange Act (the “SEC Reports”).
 
Section 4.9        Listing and Maintenance Requirements.  The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with the listing and maintenance requirements for continued
listing or quotation of the Company Common Stock on the trading market on which
the Company Common Stock is currently listed or quoted.  The issuance and sale
of the Securities under this Agreement does not contravene the rules and
regulations of the trading market on which the Company Common Stock is currently
listed or quoted, and no approval of the stockholders of the Company is required
for the Company to issue and deliver to the Investors the Securities
contemplated by this Agreement.
 
Section 4.10       No General Solicitation.  Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Investor or its investment advisor) relating to or
arising out of the transactions contemplated hereby.
 
Section 4.11       Disclosure.  All documents and other papers delivered or made
available by or on behalf of the Company or any of its Subsidiaries in
connection with this Agreement are true, complete, correct and authentic in all
material respects.  No representation or warranty of the Company or any of its
Subsidiaries contained in this Agreement and no statement or disclosure made by
or on behalf of the Company or any of its Subsidiaries to any Investor pursuant
to this Agreement or any other agreement contemplated herein contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
 
ARTICLE V
COVENANTS
 
Section 5.1        Reservation of Shares.  So long as any Warrants remain
outstanding, the Company shall take reasonable best efforts to at all times have
authorized, and reserved for the purpose of issuance, no less than 100% of the
maximum number of shares of Common Stock issuable upon exercise of all the
Warrants as of the date hereof (without regard to any limitations on the
exercise of the Warrants set forth therein), less the number of Warrant Shares
represented by any such Warrants that have been exercised.
 
ARTICLE VI
CONDITIONS TO CLOSING
 
Section 6.1        Conditions to Obligation of the Parties Generally.  The
Parties shall not be obligated to consummate the transactions to be performed by
each of them in connection with the Closing if, on the Closing Date, (i) any
Action shall be pending or threatened before any Governmental Authority wherein
an Order or charge would (A) prevent consummation of any of the transactions
contemplated by this Agreement or (B) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, or (ii) any Law or
Order which would have any of the foregoing effects shall have been enacted or
promulgated by any Governmental Authority.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 6.2        Conditions to Obligation of the Investors.  The obligations
of the Investors to enter into and perform their respective obligations under
this Agreement are subject, at the option of the Investors, to the fulfillment
on or prior to the Closing Date of the following conditions, any one or more of
which may be waived by the Investors in writing:
 
(a)           The representations and warranties of the Company set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date);
 
(b)           Company shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by terms such as “material” and
“Material Adverse Effect,” in which case the Company shall have performed and
complied with all of such covenants in all respects through the Closing;
 
(c)           No action, suit, or proceeding shall be pending or, to the
Knowledge of the Company, threatened before any Governmental Authority wherein
an Order or charge would (A) affect adversely the right of the Investors to own
the Securities, or (B) affect adversely the right of the Company to own its
assets or to operate its business (and no such Order or charge shall be in
effect), nor shall any Law or Order which would have any of the foregoing
effects have been enacted or promulgated by any Governmental Authority;
 
(d)           No event, change or development shall exist or shall have occurred
since the date of this Agreement that has had or is reasonably likely to have a
Material Adverse Effect on the Company;
 
(e)           All consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by the Company for
the authorization, execution and delivery of this Agreement and the consummation
by it of the transactions contemplated by this Agreement, shall have been
obtained and made by the Company and Company shall have delivered proof of same
to the Investors;
 
(f)           Company shall have filed all reports and other documents required
to be filed by it under the U.S. federal securities laws through the Closing
Date;
 
(g)          Company shall have maintained its status as a company whose common
stock is quoted on the Principal Market and no reason shall exist as to why such
status shall not continue immediately following the Closing;
 
(h)           Trading in the Company Common Stock shall not have been suspended
by the SEC or any trading market (except for any suspensions of trading of not
more than one trading day solely to permit dissemination of material information
regarding the Company) at any time since the date of execution of this
Agreement, and the Company Common Stock shall have been at all times since such
date listed for trading on a trading market;
 
 
15

--------------------------------------------------------------------------------

 
 
(i)           The Company and each Subsidiary (as the case may be) shall have
duly executed and delivered to each Investor each of the Transaction Documents
to which it is a party and the Company shall have duly executed and delivered to
such Investor the Shares in such aggregate number of Shares as is set forth
across from such Investor’s name in column (3) of Schedule I and the related
Warrants (initially for such aggregate number of shares of Warrant Shares as is
set forth across from such Investor’s name in columns (4) of Schedule I) being
purchased by such Investor at the Closing pursuant to this Agreement;
 
Section 6.3        Conditions to Obligation of the Company.  The obligations of
the Company to enter into and perform its obligations under this Agreement are
subject, at the option of the Company, to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived
by the Company:
 
(a)           The representations and warranties of the Investors set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date);
 
(b)           The Investors shall have performed and complied with all of their
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by terms such as “material” and
“Material Adverse Effect,” in which case the Investors shall have performed and
complied with all of such covenants in all respects through the Closing;
 
(c)           Each Investor shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company;
 
(d)           Each Investor shall have delivered to the Company the Purchase
Price for the Shares and the related Warrants being purchased by such Investor
at the Closing by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company; and
 
(e)           All actions to be taken by the Investors in connection with
consummation of the transactions contemplated hereby and all payments,
certificates, opinions, instruments, and other documents required to effect the
transactions contemplated hereby shall be reasonably satisfactory in form and
substance to the Company.
 
ARTICLE VII
SURVIVAL; INDEMNIFICATION
 
Section 7.1        Survival.  All representations, warranties, covenants, and
obligations in this Agreement shall survive the Closing.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 7.2        Indemnification.  In consideration of each Investor’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Investor and each holder of any Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company or any of its Subsidiaries in any of the Transaction Documents, (b) any
breach of any covenant, agreement or obligation of the Company or any of its
Subsidiaries contained in any of the Transaction Documents or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company or any of its Subsidiaries) and arising out of or resulting from the
execution, delivery, performance or enforcement of any of the Transaction
Documents other than due to such Investor’s misconduct or gross negligence.
 
ARTICLE VIII
TERMINATION
 
Section 8.1        Termination.  In the event that the Closing shall not have
occurred with respect to an Investor within thirty (30) days of the date hereof,
then such Investor shall have the right to terminate its obligations under this
Agreement with respect to itself at any time on or after the close of business
on such date without liability of such Investor to any other party; provided,
however, (i) the right to terminate this Agreement under this Section 8.1 shall
not be available to such Investor if the failure of the transactions
contemplated by this Agreement to have been consummated by such date is the
result of such Investor’s breach of this Agreement and (ii) the abandonment of
the sale and purchase of the Shares and the Warrants shall be applicable only to
such Investor providing such written notice.  Nothing contained in this Section
8.1 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS
 
Section 9.1        Expenses.  Except as otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.  In the event of termination
of this Agreement, the obligation of each Party to pay its own expenses will be
subject to any rights of such Party arising from a breach of this Agreement by
another Party.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 9.2        Confidentiality.
 
(a)           The Parties will maintain in confidence, and will cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any written, oral, or other information obtained in confidence from
another Person in connection with this Agreement or the transactions
contemplated by this Agreement, unless (i) such information is already known to
such Party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such Party, (ii) the
use of such information is necessary or appropriate in making any required
filing with the SEC, or obtaining any consent or approval required for the
consummation of the transactions contemplated by this Agreement, or (iii) the
furnishing or use of such information is required by or necessary or appropriate
in connection with legal proceedings.
 
(b)           If the transactions contemplated by this Agreement are not
consummated, each Party will return or destroy all of such written information
each party has regarding the other Parties.
 
Section 9.3        Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under the Transaction Documents are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant hereto
or thereto, shall be deemed to constitute the Investors as, and the Company
acknowledges that the Investors do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Investors are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Investors are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Each Investor acknowledges that
no other Investor has acted as agent for such Investor in connection with such
Investor making its investment hereunder and that no other Investor will be
acting as agent of such Investor in connection with monitoring such Investor’s
investment in the Securities or enforcing its rights under the Transaction
Documents.  The Company and each Investor confirms that each Investor has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Investor, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Investor.  It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company, each Subsidiary and an
Investor, solely, and not between the Company, its Subsidiaries and the
Investors collectively and not between and among the Investors.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 9.4        Notices.  All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the Business Day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) Business Days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
Business Day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or other electronic means, including email, on the Business Day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day.  If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 9.4), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:
 
If to the Company, to:
 
Car Charging Group, Inc.
1691 Michigan Avenue, Suite 601
Miami Beach, FL  33139
Attention: Michael D. Farkas
Telephone: (305) 521-0200
     
With copies to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention: Richard I Anslow, Esq.
Telephone No.: 732-409-1212
Facsimile No.: 732-577-1188
     
If to the Investors, to:
 
The applicable address set forth in column (1) on Schedule I.



or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.
 
Section 9.5        Further Assurances.  The Parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other Parties may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.
 
Section 9.6        Amendment and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company, provided that any Party may give a waiver as to itself.  The rights and
remedies of the Parties are cumulative and not alternative.  Neither the failure
nor any delay by any Party in exercising any right, power, or privilege under
this Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege will preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege.  To the maximum extent permitted by applicable Law, (a) no claim or
right arising out of this Agreement or the documents referred to in this
Agreement can be discharged by one Party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other
Parties; (b) no waiver that may be given by a Party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one Party will be deemed to be a waiver of any obligation of such Party or of
the right of the Party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 9.7        Entire Agreement.  This Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein constitute the entire agreement among
the parties hereto and thereto solely with respect to the subject matter hereof
and thereof. There are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to herein and therein. This Agreement,
the other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto solely with respect to
the subject matter hereof and thereof; provided, however, nothing contained in
this Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Investor has entered into with the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Investor in the Company, (ii) waive, alter, modify
or amend in any respect any obligations of the Company or any of its
Subsidiaries or any rights of or benefits to any Investor or any other Person in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Investor and all such agreements shall
continue in full force and effect, or (iii) limit any obligations of the Company
under any of the other Transaction Documents.
 
Section 9.8        Assignments, Successors, and No Third-Party Rights.  No Party
may assign any of its rights under this Agreement without the prior consent of
the other Parties.  Subject to the preceding sentence, this Agreement will apply
to, be binding in all respects upon, and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the
Parties.  Except as set forth in Article VII hereof, nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the Parties any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.
 
Section 9.9       Severability.  If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.
 
Section 9.10      Section Headings.  The headings of Articles and Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation.  All references to “Article” or “Articles” or
“Section” or “Sections” refer to the corresponding Article or Articles or
Section or Sections of this Agreement, unless the context indicates otherwise.
 
Section 9.11      Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” shall mean
including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of such
representation, warranty, or covenant.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 9.12      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
Section 9.13      Specific Performance.  Each of the Parties acknowledges and
agrees that the other Parties would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached.  Accordingly, each of the Parties
agrees that the other Parties shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the U.S. or any state thereof having jurisdiction
over the Parties and the matter (subject to the provisions set forth in Section
9.14 below), in addition to any other remedy to which they may be entitled, at
Law or in equity.
 
Section 9.14      Governing Law; Submission to Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the Laws of the State of
Nevada, without regard to conflicts of Laws principles.  Each of the Parties
submits to the jurisdiction of any state or federal court sitting in the State
of Nevada, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto.  Any Party may make service on any other
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in Section
9.4 above.  Nothing in this Section 9.14, however, shall affect the right of any
Party to serve legal process in any other manner permitted by Law or at
equity.  Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.
 
Section 9.15      Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Signatures follow on next page]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Investors have caused their respective
signature pages to this Subscription Agreement to be duly executed as of the
date first written below.
 
COMPANY:
 
CAR CHARGING GROUP, INC.
 
By:
 
Name:
Michael D. Farkas
Title:
Chief Executive Officer
Date:
 



 
[Signatures Continue on Next Page]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Investors have caused their respective
signature pages to this Subscription Agreement to be duly executed as of the
date first written above.
 

INVESTOR:  
 
   
 
Name:    
  Title:        Date:      

 
[Investor Signature Page to Subscription Agreement]
 
 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Investors
 
Investor
(1)
Purchase Price
(2)
Shares
(3)
Warrant Shares
(4)
                                               

 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Investor Questionnaire
 
See attached.
 
 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Warrant
 
See attached.
 
 
26

--------------------------------------------------------------------------------